         Case 6:20-cv-00709-ADA Document 2 Filed 08/04/20 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                             WACO DIVISION


  BCS SOFTWARE, LLC,

              Plaintiff                             Case No. 6:20-cv-00709


              v.                                    JURY TRIAL DEMANDED


  HP INC,

              Defendant


     PLAINTIFF’S RULE 7.1(a) CORPORATE DISCLOSURE STATEMENT

      Pursuant to Fed. R. Civ. P. 7.1, Plaintiff, BCS Software, LLC, states that it has no

parent corporation and that no publicly held corporation owns 10% or more of its stock.



Dated: August 4, 2020                           Respectfully Submitted

                                                /s/ Raymond W. Mort, III
                                                Raymond W. Mort, III
                                                Texas State Bar No. 00791308
                                                raymort@austinlaw.com

                                                THE MORT LAW FIRM, PLLC
                                                100 Congress Ave, Suite 2000
                                                Austin, Texas 78701
                                                Tel/Fax: (512) 865-7950

                                                ATTORNEYS FOR PLAINTIFF
